Citation Nr: 1340945	
Decision Date: 12/12/13    Archive Date: 12/20/13

DOCKET NO.  09-29 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama



THE ISSUE

Whether new and material evidence has been received to reopen a claim to establish that the character of the appellant's discharge is not a bar to VA benefits.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel  


INTRODUCTION

The appellant served on active duty from July 1967 to April 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 decisional letter of the Montgomery, Alabama VA Regional Office (RO).  In the appellant's August 2009 VA Form 9, substantive appeal, he requested a hearing before the Board.  In a statement received in June 2013, he withdrew such request.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

A July 1993 Board decision upheld an RO administrative determination that the character of the appellant's discharge is a bar to VA benefits.  The Board found that his actions in service constituted willful and persistent misconduct.  That decision is final. 38 U.S.C.A. § 7104.  The decisional letter on appeal denied his petition to reopen a claim that his character of service should not be a bar to VA benefits.  

The Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the regulations implementing it apply to the appellant's claim to reopen the matter of whether his character of discharge is a bar to VA benefits.  See Dennis v. Nicholson, 21 Vet. App. 18 (2007) (addressing the adequacy of VCAA notice in cases concerning the character of discharge). 

In a claim to reopen a previously finally denied claim, proper VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying claim; and (3) is specifically required to substantiate the element or elements needed that were found insufficient in the prior final denial on the merits.  Kent v. Nicholson, 20 Vet. App. 1 (2006).
Although the appellant was provided a VCAA notice letter in August 2008, a close review of the letter found that it does not properly identify the issue on appeal; it identifies the issues on appeal as service connection for diabetes, renal cysts secondary to diabetes, myocardial infarction, and a lumbar condition (and does not discuss what information and/or evidence is needed to reopen a claim that his character of discharge is not a bar to VA benefits).  The letter failed to advise the appellant that the character of his discharge was found to be a bar to VA benefits (based on a finding that his actions in service constituted exhibited willful and persistent misconduct), and failed to advise him that the July 1993 decision is final (and that to reopen such claim, he must submit new and material evidence that relates to such matter, specifically evidence tending to show that his actions in service were not willful and persistent misconduct, or for some other reason are not a bar to VA benefits).  Accordingly, Kent-compliant notice is necessary.  

Additionally, the Board notes that at the time of the previous Board decision, the appellant's service personnel records were associated with his claims file and considered; those records are no longer associated with the record on appeal.  As they are likely to contain information pertinent to the instant claim, they must be secured.   

Accordingly, the case is REMANDED for the following:

1. The RO must send the appellant a letter providing him the notice required for claims to reopen in accordance with Kent v. Nicholson, 20 Vet. App. 1 (2006), to specifically include the reasons and bases for his previous denial (in July 1993), and what evidence would be considered new and material.  The appellant and his representative should have opportunity to respond.  The RO should arrange for any further development suggested by his response.

2. The RO should arrange for an exhaustive search for the appellant's service personnel records and reassociate them with the record for appellate review.  If the records are unavailable (because they have been irretrievably lost or destroyed), it should be so certified for the record and the scope of the search should be noted in the record.

3. The RO should then review the record and readjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the appellant and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

